Gilbert, J.
We are of opinion that the court below properly exercised its discretion in quashing the writ of certiorari. The papers show that the work has been completed more than two years, and that the respondents have discharged their duties as commissioners and have filed the papers containing their official proceedings in the office of the county clerk as required by law. The writ, therefore, should probably have been directed to the clerk, as well as to the respondents. But assuming the writ to be regular, it would not have been in accordance with public policy, or with the intention of the legislature expressed in the act, to overhaul their proceedings after the lapse of so long a period, except for plain and *227urgent reasons. The papers set forth no error of which the relators can complain, except such as have arisen from the imposition of the assessment upon the lands owned by them respectively. Upon this subject the allegation is that their lands have not been benefited at all by the improvement, and that if any benefit can be deemed to have accrued to them, they have been disproportionately assessed for the expense of the work. Enough is not shown, however, to authorize a review by this court of the action of the commissioners in this respect. The statute (Laws 1869, chap. 888, § 10) expressly commits the whole subject of the assessment to the judgment of the commissioners in the first instance, and provides for the correction of all errors in the assessment by an appeal to the county court, provided such appeal is brought within ten days after service by the commissioners of a notice which the act specifies.
No appeal having been taken to the county court within the time limited by the act, the relators have lost the larger remedy which the statute gave them, and must now be confined to the relief which according to the rules of this court can be afforded them upon a certiorari. It has long been settled that this court cannot in such a proceeding review the determination of the commissioners that the relators’ lands have been benefited, or in respect to the sums assessed. These are matters of fact, which belong to the commissioners exclusively to determine, and it is only where it is shown that they have acted upon some erroneous principle or violated some legal right, that the court can interfere with their decision. Re Broadway widening, 63 Barb. 574, 594. Nothing of that kind appears in the papers before us. While, therefore, we agree with the learned counsel for the relators that the common-law remedy by the writ of certiorari has not been taken away by the statute, we think the discretionary power of granting it ought not to have been exercised in this case.
The order appealed from is, therefore, affirmed, with costs.

Order affirmed.